BRADLEY, Judge.
The prior opinion of this court has been affirmed in part; reversed in part and remanded by the Supreme Court of Alabama, 380 So.2d 845. On remand to this court, and in compliance with the supreme court’s opinion of January 11, 1980, this cause is now affirmed insofar as finding that the attorney was not liable for statutory penalties and insofar as the attorney is entitled to reasonable and necessary expenses of litigation. Further, this cause is reversed and remanded for entry of a judgment not inconsistent with the opinion of the Supreme Court of Alabama insofar as finding the attorney was liable for interest.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH INSTRUCTIONS.
WRIGHT, P. J., and HOLMES, J., concur.